Citation Nr: 1538614	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-42 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the left knee disorders of instability, patellofemoral syndrome, and arthritis, to include as due to a service-connected disability.    


REPRESENTATION

Appellant (Veteran) represented by:	New York State Division of
		 Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.       

In August 2011, the Veteran testified in a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  

In February 2013, April 2014, and December 2014, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists solely of electronic claims files and has been reviewed.  No relevant evidence has been added to the record since the March 2015 supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 


FINDINGS OF FACT

1.  Patellofemoral syndrome in the left knee is secondary to disability associated with service-connected right knee disorders.  

2.  The left knee disorders of instability and arthritis were not incurred during active service, and are not secondary to a service-connected knee disorder.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for patellofemoral syndrome in the left knee have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.310 (2015).  

2.  The criteria for service connection for instability and arthritis in the left knee have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters sent to the Veteran between September 2008 and December 2013.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in SSOCs dated in October 2014 and March 2015.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).       

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs and VA treatment records.  During the hearing, the Veteran reported that he was seen at the Joint Disease Center.  Thereafter, a February 2013 letter requested that the Veteran authorize the release of these records, however, the Veteran has not provided such authorization.  Accordingly, the duty to assist has been satisfied.

With respect to the Board hearing, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties - first, fully explain the issues and second, suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would support his claim.  Further, to assist the Veteran fully, the VLJ remanded this matter three times (in February 2013, April 2014, and December 2014) for additional development and medical inquiry.  The requested VA records were obtained, the Veteran was asked to authorize the release of records from the Joint Disease Center and a VA examination and opinions were obtained.  Accordingly, there has been substantial compliance with the remands with respect to the issue decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims that he incurred instability, arthritis, and patellofemoral syndrome in his left knee as the result of other knee disorders that have already been service-connected.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the Veteran has been service connected for left knee synovitis and multiple right knee disorders (status post right total knee replacement, status post lateral meniscectomy with post traumatic chondrocalcinosis with effusion).  The evidence also establishes that, in his left knee, he also has the disorders of instability, patellofemoral syndrome, and arthritis.  

The question before the Board is whether any of the currently claimed left knee disorders is related to service, either directly or presumptively, or is secondarily related to a knee disorder that has already been service-connected.  38 C.F.R. §§ 3.303, 3.309, 3.310.    

With regard to left knee patellofemoral syndrome, a service connection finding is warranted.  The Veteran's claim is supported by the only medical professional of record to comment on this particular issue.  In the April 2013 VA report, the examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  The examiner summarized the Veteran's bilateral knee disorders, and summarized the Veteran's complaints.  The examiner then clearly concluded that the Veteran's left knee patellofemoral syndrome was "due to overuse secondary to right knee pain from osteoarthritis so it is related to his service-connected knee."  Based on the report and its detailed and well-supported findings, the Board finds this opinion of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  However, at that time, the examiner noted that the Veteran had no impairment resulting therefrom.  Range of motion was normal without pain and no other deficits were noted.  Nevertheless, a March 2011 VA treatment record indicates that the Veteran experienced pain in the knee when he stepped a certain way.  Also, a January 2015 VA medical record notes that he had pain that was worse with prolonged walking.  The Veteran's report of such is considered competent, credible and probative and shows that he had functional impairment.  To the extent that it is not clear whether such impairment relates to the patellofemoral syndrome, the service-connected synovitis or another knee disorder, or to a combination thereof, the doubt must be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, as this medical opinion is unchallenged in the record, service connection for left knee patellofemoral syndrome is warranted.  

However, service connection for left knee instability and arthritis is not warranted.  The Board will address separately below the various theories of service connection relevant for these aspects of the claim. 

Direct Service Connection under 38 C.F.R. § 3.303:

The preponderance of the evidence of record indicates that the Veteran did not incur left knee instability or arthritis during service.  38 C.F.R. § 3.303.

The STRs note that the Veteran injured his right knee during service as the result of a fall.  During the Board hearing the Veteran testified that he did not have an injury to the left knee during service.  As noted in the June 2014 VA report, certain STRs refer erroneously to left knee injury and surgery, when actually the Veteran injured the right knee and underwent right knee surgery during service.  The earliest evidence of record of a left knee disorder is found in VA medical evidence dated in 2003 (i.e., the October 2003 VA compensation examination report diagnosing the Veteran with left knee synovitis, and VA treatment records noting the Veteran's complaints of left knee pain).  The Veteran also indicated that his left knee did not begin troubling him until the early 2000s.  In sum, the earliest evidence of a left knee disability is dated approximately 25 to 30 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

The preponderance of the medical evidence also demonstrates no medical nexus between service and the current left knee problems.  The October 2008 VA examination report indicated that the Veteran had left knee degenerative joint disease but no evidence of post traumatic arthritis.  As the examiner did not address whether the diagnosed disability was related to service, the examination was inadequate and is not probative.  The June 2014 VA opinion found the Veteran's left knee arthritis unrelated to service based on the lack of evidence of any in-service left knee trouble, which the Board notes is supported by the Veteran's competent, credible and probative testimony that he did not injure his knee in service.  Further, the examiner stated that the arthritis was age-related and consistent with the Veteran's age.  In a February 2015 addendum opinion, the examiner similarly found the instability "degenerative" and possibly genetic.  The Board notes that the service enlistment examination did not show any left knee abnormalities and the evidence is not clear and unmistakable that the Veteran had instability prior to service.  Moreover, the Veteran has asserted that he did not injure the left knee in service and has not asserted that instability began in or is related to service.  Further, there is no competent evidence of record indicating that instability may be related to service.  Accordingly, no additional medical inquiry in this regard is required. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, left knee arthritis and instability of the left knee were not shown in service, to include on the separation examination, and the competent medical evidence does not show that these disorders are related to service.

Based on the foregoing, the preponderance of the evidence of record is against a finding of direct service connection.  38 C.F.R. § 3.303.  

Presumptive Service Connection under 38 C.F.R. § 3.309(a):

The left knee arthritis could be presumed related to service if the evidence indicated onset within one year of the December 1975 separation from active service.  However, as indicated above, the earliest evidence of left knee degenerative changes is found in medical evidence dated over 25 years later.  Hence, a presumptive service connection finding under 38 C.F.R. § 3.309(a) is not warranted.  Moreover, continuity of symptomatology is not shown.  The service treatment records, including the separation examination, do not indicate that arthritis was shown during service and the Veteran has not reported continuity of symptomatology.    

Secondary Service Connection under 38 C.F.R. § 3.310:

Finally, a service connection finding for instability and/or arthritis secondary to another left or right knee disorder is unwarranted.  38 C.F.R. § 3.310.  As indicated above, the Veteran is service connected in the right knee for status post right total knee replacement, status post lateral meniscectomy with post traumatic chondrocalcinosis with effusion.  In the left knee, he is service connected for synovitis and, as of this decision, patellofemoral syndrome.     

Two medical opinions of record address this particular theory of service connection with regard to instability and arthritis.  The June 2014 VA opinion indicated that neither the instability nor the arthritis was causally related to a service-connected disorder.  The examiner characterized the Veteran's arthritis as mild, so much so that it was not noted in a 2012 x-ray of the left knee.  She indicated that the Veteran's "very minimal" arthritis was due instead to "age-related changes."  The examiner found no aggravation of the arthritis, moreover, because the degenerative changes "are appropriate for the Veteran's age."  The examiner also stated that the left knee 1+ medial-lateral instability was not related to patellofemoral syndrome.  In a February 2015 addendum opinion, the examiner further elaborated that, though the Veteran had been service connected for synovitis, "there is no synovitis at present" and that the disorder was "transient" and that it did not cause or aggravate the Veteran's left knee problems.  In support, the examiner noted the instability was "degenerative in nature or possibly genetic as some people are more lax than other[s] in their ligaments."  Further, as evidence that no aggravation occurred, the examiner noted that the instability "did not progress from Stage +1."        

In assessing the VA opinions in this matter, the Board notes that remands were conducted so that addendum opinions could be obtained to fully comply with prior Board requests.  In assessing the totality of the evidence provided by the VA examiner who completed the April 2013, June 2014, and February 2015 reports, the Board finds the evidence to be of probative value.  The opinions are based on reviews of the record, examination of the Veteran, and interview of the Veteran.  And considered together, the opinions are based on the evidence of record, and are supported by a rationale.  See Dyment and Bloom, both supra.  

The Board has considered the Veteran's assertions that his knee problems have a causal relationship to service or to other knee problems.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As symptoms such as knee pain and limitation are observable in nature, the Veteran would be competent to attest to the existence of such observable symptoms.  However, he is not competent to attest to the cause of his symptoms, or the etiology of the causative disorder.  The etiology of an internal orthopedic knee disorder cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to either render a medical opinion diagnosing himself with instability or arthritis or to link either disorder to service or to another service-connected disorder.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the probative medical evidence is of greater evidentiary value.  

As the preponderance of the evidence is against the claim to service connection for left knee instability and arthritis, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left knee patellofemoral syndrome is granted.     

Entitlement to service connection for the left knee disorders of instability and arthritis, to include as due to a service-connected disability, is denied.    



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


